FOR IMMEDIATE RELEASE For More Information: Claire S. Bean, Chief Financial Officer & C.O.O. Northeast Bank, 500 Canal Street, Lewiston, ME 04240 207-786-3245ext. 6202 www.northeastbank.com Northeast Bancorp Reports Fourth Quarter Results, Declares Dividend Lewiston, MAINE (August 1, 2011) Northeast Bancorp (“Northeast” or the “Company”) (NASDAQ: NBN), a Maine-based full-service financial services company and parent of Northeast Bank, today reported net income of $561,000 or $0.13 per diluted common share for the quarter ended June 30, 2011, which includes the effect of certain one-time gains described below. For the 184-day period ended June 30, 2011, the Company earned $12.6 million or $3.47 per diluted common share, results that included a $15.4 million bargain purchase gain and $3.2 million of transaction costs related to the merger of Northeast and FHB Formation LLC (“FHB”), which was consummated on December 29, 2010, and contributed approximately $16.2 million of new capital to the Company. The Board of Directors has declared a cash dividend of $0.09 per share, payable on August 26, 2011 to shareholders of record as of August 12, 2011. “We are very pleased with the progress that we’ve made in positioning Northeast Bank for growth,” said Richard Wayne, President and Chief Executive Officer of Northeast Bancorp. “This year, Northeast completed a successful transaction with FHB that brought new capital to the Company, enabling us to grow core deposits in our markets and increase our capital ratios. This, combined with our investments in building a Loan Acquisition and Servicing Group and an Online Deposit Program, will provide Northeast with a solid platform for future success.” Earnings for the quarter ended June 30, 2011 included two non-recurring items, as follows: 1. Gains on sales of securities totaling $1.15 million; and 2. A $225,000 positive adjustment to the bargain purchase gain recorded in connection with the accounting for the merger with FHB. Total assets as of June 30, 2011 were $596.4 million, a decrease of approximately 4.2%, or $26.2 million, compared to total assets of $622.6 million as of June 30, 2010. The principal components of the change in the balance sheet over the past year were as follows: 1. An $81.5 million, or 20.6%, reduction in loans outstanding, approximately half of which is attributable to loan sales, principally from the Company’s indirect consumer loan portfolio. The remainder of the reduction in loans is the result of net amortization and pay-offs of residential and commercial loans and a $9.1 million decrease in loans held for sale; 2. A $5.4 million reduction in the allowance for loan losses, a result of acquisition accounting that does not permit the carryover of the predecessor company’s allowance for loan losses. Credit considerations for loans on the date of consummation of the merger with FHB are instead reflected in fair value adjustments on that date; 3. A $43.7 million, or 94.6%, reduction in short-term borrowed funds; 4. A $16.9 million, or 4.4%, net increase in deposits, centered principally in demand deposit accounts and time deposits; and 5. A $48.3 million, or 26.1%, increase in cash and securities, the net result of changes in loans and funding sources, and the infusion of new capital in conjunction with the merger. Non-performing loans totaled $7.9 million at June 30, 2011, a reduction of $900,000, or 10.1 %, from June 30, 2010. As a result of the merger with FHB, coupled with the reduction in balance sheet size, the Company’s capital ratios have increased: the tier 1 leverage ratio increased to 10.3% compared to 8.4% at June 30, 2010 and the total risk-based capital ratio increased to 19.0% from 14.1% at June 30, 2010. About Northeast Bancorp Northeast Bancorp (NASDAQ: NBN) is the holding company for Northeast Bank, a full service community bank headquartered in Lewiston, Maine. Northeast Bank, together with its wholly owned subsidiary Northeast Bank Insurance Group, Inc., derives its income from a combination of traditional banking services and non-traditional financial products and services, including insurance and investments. Northeast Bank operates ten traditional bank branches, ten insurance offices, three investment centers and four loan production offices that serve seven counties in Maine and two in New Hampshire. Information regarding Northeast Bank can be found on its website at www.northeastbank.com or by contacting 1-800-284-5989. Statements in this press release that are not historical facts are forward-looking statements within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Securities Exchange Act of 1934, as amended, and are intended to be covered by the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.Although Northeast believes that these forward-looking statements are based on reasonable estimates and assumptions, they are not guarantees of future performance and are subject to known and unknown risks, uncertainties, and other factors.You should not place undue reliance on our forward-looking statements. You should exercise caution in interpreting and relying on forward-looking statements because they are subject to significant risks, uncertainties and other factors which are, in some cases, beyond the Company's control. The Company's actual results could differ materially from those projected in the forward-looking statements as a result of, among other factors, changes in interest rates; competitive pressures from other financial institutions; the effects of a continuing deterioration in general economic conditions on a national basis or in the local markets in which the Company operates, including changes which adversely affect borrowers' ability to service and repay our loans; changes in loan defaults and charge-off rates; changes in the value of securities and other assets, adequacy of loan loss reserves, or deposit levels necessitating increased borrowing to fund loans and investments; increasing government regulation, such as the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010; the risk that goodwill and intangibles recorded in the Company's financial statements will become impaired; changes in assumptions used in making such forward-looking statements; and the other risks and uncertainties detailed in the Company's Annual Report on Form 10-K and updated by the Company's Quarterly Reports on Form 10-Q; and other filings submitted to the Securities and Exchange Commission. These statements speak only as of the date of this release and we do not undertake any obligation to update or revise any of these forward-looking statements to reflect events or circumstances occurring after the date of this communication or to reflect the occurrence of unanticipated events. IMPORTANT NOTE: Securities and Advisory Services offered through Commonwealth Financial Network, Member FINRA, SIPC, and a Registered Investment Advisor. Securities are not FDIC insured, not bank obligations or otherwise bank guaranteed and may lose value. Northeast Financial is located at 202 Rte. 1, Suite 206, Falmouth,ME 04105 NORTHEAST BANCORP AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (Dollars in thousands) Successor Predecessor Company (1) Company (2) June 30, June 30, (Unaudited) (Audited) Assets Cash and due from banks $ $ Short-term investments Total cash and cash equivalents Available-for-sale securities, at fair value Loans held-for-sale Loans receivable Residential real estate Commercial real estate Construction Commercial business Consumer Total loans, gross Less allowance for loan losses Loans, net Premises and equipment, net Acquired assets, net Accrued interest receivable Federal Home Loan Bank stock, at cost Federal Reserve Bank stock, at cost Intangible assets Bank owned life insurance Other assets Total assets $ $ Liabilities and Stockholders' Equity Liabilities: Deposits Demand $ $ Savings and interest checking Money market Brokered time deposits Certificates of deposit Total deposits Federal Home Loan Bank advances Structured repurchase agreements Short-term borrowings Junior subordinated debentures issued to affiliated trusts Capital lease obligation Other borrowings Other liabilities Total liabilities Commitments and contingent liabilities Stockholders' equity Preferred stock, $1.00 par value, 1,000,000 shares authorized; 4,227 shares issued and outstanding at June 30, 2011 and June 30, 2010 liquidation preference of $1,000 per share 4 4 Voting common stock, at stated value, 13,500,000 shares authorized; 3,312,173 and 2,323,832 shares issued and outstanding at June 30, 2011 and June 30, 2010, respectively Non-voting common stock, at stated value, 1,500,000 shares authorized; 195,351 and 0 shares issued and outstanding at June 30, 2011 and June 30, 2010, respectively - Warrants Additional paid-in capital Unearned restricted stock award ) - Retained earnings Accumulated other comprehensive (loss) income ) Total stockholders' equity Total liabilities and stockholders' equity $ $ "Successor Company" means Northeast Bancorp and its subsidiary after the closing of the merger with FHB Formation LLC on December29, 2010. "Predecessor Company" means Northeast Bancorp and its subsidiary before the closing of the merger with FHB Formation LLC on December29, 2010. NORTHEAST BANCORP AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (Dollars in thousands, except share and per share data) Successor Predecessor Company (1) Company (2) Unaudited Unaudited Unaudited Unaudited Audited Three Months 184 Days 181 Days Three Months Twelve Months Ended Ended Ended Ended Ended June 30, June 30, December 28, June 30, June 30, Interest and dividend income: Interest on loans $ Taxable interest on available-for-sale securities Tax-exempt interest on available-for-sale securities - 76 Dividends on available-for-sale securities 4 11 14 29 75 Dividends on Federal Home Loan Bankand Federal Reserve Bank stock 15 28 18 9 36 Other interest and dividend income 56 90 39 3 12 Total interest and dividend income Interest expense: Deposits Federal Home Loan Bank advances Structured repurchase agreements Short-term borrowings 9 76 Junior subordinated debentures issued to affiliated trusts Obligation under capital lease agreements 26 54 55 28 Other borrowings 19 54 75 43 Total interest expense Net interest and dividend income before provision for loan losses Provision for loan losses Net interest and dividend income after provision for loan losses Noninterest income: Fees for other services to customers Net securities gains (losses) 17 3 ) Gain on sales of loans Investment commissions Insurance commissions BOLI income Bargain purchase gain - - - Otherincome Total noninterest income Noninterest expense: Salaries and employee benefits Occupancy and equipment expense Professional fees Data processing fees Intangible assets amortization Merger expense 7 94 Goodwill impairment - - Other Total noninterest expense Income before income tax expense Income tax expense (benefit) ) Net income $ $ $ $
